The opinion of the Court was delivered by
Gibson, C. J.
Rules of construction are not the less to be regarded because they are trite; and there are three which bear directly on the grant before us. One of them requires that the construction be brought as near as may be to the apparent intent of the parties; and the others require, not only that every word be made to operate, but that it operate most strongly against the speaker.
*470Now the intent of this grant was to pass a right of way adequate to the purpose named, and all the words must be taken, as far as they may, to be subsidiary to it. No construction is to be made that would defeat the grant; and so far is this principle carried, that a repugnant saving or reservation, however explicit, is to be disregarded. The subject of this grant is the cartway, not the ground over which it passes; and it would be unreasonable to let the grant be frustrated by words of description exclusively applicable to the ground. The grantee is to have a cart-way, “ eight feet wide at least,” but at all events a cartway ; and the evidence abundantly proved that a passage barely eight feet wide would not be available for the purpose. The subject is designated as a cartway and passage, to express that the design was to grant, not a passage merely, but a passage for a particular vehicle — a cart of the ordinary size and construction; and it is to be presumed that the parties meant to appropriate space enough for such a vehicle. I will not say that a positive restriction of the breadth would not overbear this presumption; but the grant is of a passage and cartway, “ eight feet wide at least; and this calls for the application of the other rules which require every word in a grant to have effect, and most strongly so against the grantor.
What then is the effect of the words “ at least V’ To bind it to the expression of an exact quantity, would be to give them no effect at all; for an exact quantity would have been more certainly expressed without them. It will not be said that the words “ eight feet wide at least” are as definite as the words “ exactly eight,” which express no more than would be expressed by the words “ eight feet,” without an adjunct, which can serve no purpose but to qualify a meaning positively expressed without it. The words “at least,” therefore, must be allowed to have a meaning; and it is not hard to assign an obvious one to them. While they express that the width of the passage shall not be less than a given measure in any event, they distinctly imply that it may be more. This conclusion is unavoidable, unless we assume that they express a definite quantity; and to do so would bring the construction into collision with the rule just stated. But it is seen at a glance that they import uncertainty; and it is obvious on which side the uncertainty lies. The words “ fully, or not less than” would have the same effect, as they.would express that the grantee should have eight feet certain, and more if more should be indispensable, but eight at all events, whether indispensable or not. On the other hand the words “ not more than” would have thrown the uncertainty on the other side, and implied that the grantee should not have so much if he could do with less. The reference to the diagram on the back of the deed, shows the side of the lot over which the grantee was to pass; but as it imports nothing like quantity in feet and inches, it does not affect the interpretation.
Judgment affirmed.